Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35, 37,39-41,46,48,50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Raising Generation Nourished.com(How to Make Sprouted Candied Nuts & Seeds) in view of Hunt(US 20130233185)

Regarding claims 35,39,41,46,50, 52,56,57, Raising Generation Nourished.com aka “Raising” teaches a method of making a dehydrated food product, the steps consisting essentially of,
Culling the food product consisting of nuts and/or seeds(nuts/seeds are soaked which would inherently cull/remove foreign objects, step 1)
Cleaning and germinating the food product by a method comprising
Rinsing the food product(nuts/seeds are rinsed after soaking, step 1)
Soaking seeds and/or nuts(step 1)
Draining the food product(step 1)
Rinsing the food product(step 1) 
Dehydrating the food product in a dehydrator at a temperature of less than 150F without cooking for 12 to 24 hours to form a dehydrated food product by heating air adjacent to the food product to remove moisture from the food product(step 3).
Packaging the dehydrated nuts and/or seeds in an airtight container(step 4).
Raising does not specifically teach that the dehydration is done in a compartment with subsequent venting and cooling. However, Hunt teaches a food dehydrator device comprising a vented chamber and a fan to generate airflow through the vented chamber(paragraph 17). It would have been obvious to use a dehydrator device with a vented chamber and a fan to move air through the chamber and properly dry and cool the sprouted seed product of Dehydrating and Cormier to achieve the desired moisture content.
Regarding claims 37,48, Raising does not specifically teach testing the dehydrated food product to determine a level of anti-nutrient content. However, Raising teaches that the dehydration should done under 150F to keeps the nutrients stable(step 3). Therefore, it would have been obvious to test the food product for anti-nutrient content to ensure that the drying method did not cause a loss of nutrients. 
Regarding claims 40,51, Raising teaches dehydrating the sprouted seeds and/or nuts for a sufficient time “to make sure they dry out all the way”. Raising further teaches the dehydration time will depend on the temperature, with a lower temperature requiring more time(step 3). Therefore, it would have been obvious to dry for at least 48 hours at low temperature in order to ensure that the nuts/seeds dry all the way out. 

Claims 38 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raising Generation Nourished.com(How to Make Sprouted Candied Nuts & Seeds) in view of Hunt(US 20130233185) further in view of Erickson(US 4192081)
Hunt does not specifically teach that the container has at least one opening covered by at least one screen and/or filter. However, Erickson teaches a machine for dehydrating food which includes a filter at the back for removing dust and other airborne particles from the air entering the unit(col 4, line 42-44). It would have been obvious to include a filter in the food dehydrator of Hunt in order to remove dust and other airborne particles from the air entering the container during the cooling process. 

Claim 42-45, 53, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raising Generation Nourished.com(How to Make Sprouted Candied Nuts & Seeds) in view of Hunt(US 20130233185) further in view of Bills(US 3943842)

	Regarding claims 42-45,53,54, Raising and Hunt do not specifically teach a humidity sensor that determines if the humidity is above or below a threshold humidity level. However, Bills teaches a food dehydrator that has a humidity sensor that senses the humidity level in the compartment and determines if it is at or below threshold. It further controls the rate of the blower(fan) depending on the desired threshold temperature(col 7, line 1-17). It would have been obvious to include a humidity sensor and further turn the fan on or off as taught in Bills in order to achieve the proper humidity so as to not lose nutrients as desired in Raising.
	Bills teaches control of humidity through a sensor and controller but does not specifically teach generating an alert if a sensed humidity level or at or below threshold. However, it would have been obvious to include this feature because Raising desired for the drying to be carefully controlled as to not lose nutrients. 


 
Response to Arguments
Applicant’s arguments with respect to claim(s) 35,37-46, 48-54, 56-57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791